 BOILERMAKERS LOCAL 893 (STONE JOHNSTON)385Local 893, International Brotherhood of Boilermak-ers, Iron Shipbuilders, Blacksmiths, Forgers andHelpers, AFL-CIO-CLC (Stone Johnston Cor-poration) and Larry Lemke. Case 7-CB-700022 June 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSUpon a charge filed by Larry Lemke, an individ-ual, on 30 October 1986, the General Counsel ofthe National Labor Relations Board issued a com-plaint 10 February 1987 against Local 893, Interna-tional Brotherhood of Boilermakers, Iron Ship-builders, Blacksmiths, Forgers and Helpers, AFL-CIO-CLC, the Union or the Respondent, allegingthat it has violated Section 8(b)(1)(A) of the Na-tional Labor Relations Act. Although properlyserved copies of the charge and complaint, theUnion has failed to file an answer.On 20 April 1987 the General Counsel tiled aMotion for Default Judgment. On 24 April 1987the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted. The Union filedno response. The allegations in the motion aretherefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Default JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 14 days ofservice, "all of the allegations in the Complaintshall be deemed to be admitted to be true and maybe so found by the Board." Further, the undisputedallegations in the Motion for Default Judgment dis-close that the regional attorney for Region 7, byletter dated 26 February, notified the Union thatunless an answer was received by 12 March aMotion for Default Judgment would be filed.1The regional attorney's 26 February 1987 letter was sent to Respond-ent Local 893's office in Spring Lake, Michigan. On 2 March 1987Eugene Benkert, Who was Local 893's secretary-treasurer at the time ofthe filing of the charge and who had received the 26 February 1987letter, 'advised the regional attorney that Local 893 had been decertifiedin November 1986, that Local 893 no longer existed, and that the region-al attorney should contact the Union at its International office. By letterdated 5 March 1987 the regional attorney advised the International'soffice in Kansas City, Kansas, that unless an answer to the complaint wasfiled by 19 March a Motion for Default Judgment would be filed.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Default Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTIONStone Johnston Corporation, the Employer, aDelaware corporation, is engaged in the manufac-ture, nonretail sale, and distribution of boilers andrelated products at its facility in Ferrysburg, Michi-gan. During the calendar year ending 31 December1986, a representative period, the Employer manu-factured, sold, and distributed products valued inexcess of $50,000, which were shipped from theFerrysburg, Michigan plant directly to points locat-ed outside the State of Michigan. We find that theEmployer is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II ALLEGED UNFAIR LABOR PRACTICESCommencing about 28 July 1986, the Respond-ent and its members went on strike against the Em-ployer. The strike ended on 12 September 1986,when the Respondent and the Employer agreed toa new collective-bargaining agreement. The collec-tive-bargaining agreement provided in pertinentpart:The Union agrees that it is in the best interestsof the Union and all employees that any badfeelings or disharmony in the plant generatedby the strike be eliminated as soon as possiblein the interest of efficient operations and anamiable working environment; and that no em-ployee should suffer discrimination, harass-ment, intimidation, or fines by virtue ofchoices made to support or not to support thestrike; and that every employee is entitled to aworking environment free from bitterness andhard feelings.The Union therefore agrees that no employeeshall be discriminated against in any way be-cause of any lawful activity engaged in duringor in connection with the strike. The Unionfurther agrees that it shall not discriminate norseek a penalty of any kind, including finesfrom any employee because of their choice ofaction with respect to resignation from theUnion. The Union further agrees that any em-ployee who chooses to do so may rejoin theUnion.284 NLRB No. 44 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe below-named employees, who were mem-bers of the Respondent, each participated in thestrike and performed required picket line duty fromabout 28 July 1986 until each crossed the picketline and returned to work about the date set forthopposite each of their names:Larry Lemke9/12/86Paul Young9/8/86Brian Schippers9/8/86Larry Dean9/9/86Delbert Bressler9/9/86Since about 18 September 1986, and continuingto date, the Respondent, through its agent EugeneBenkert, has failed and refused to pay LarryLemke, Paul Young, Brian Schippers, Larry Dean,and Delbert Bressler for strike benefits they hadaccrued from 28 July 1986 until each crossed thepicket line, in order to fine or punish them forhaving crossed the picket line.We find that the Respondent violated Section8(b)(1)(A) by refusing to pay the above-named em-ployees accrued strike benefits in order to fine orpunish them for crossing the picket line, in contra-vention of the strike amnesty provision containedin the 12 September 1986 collective-bargainingagreement between the Respondent and the Em-ployer. 2CONCLUSION OF LAWBy failing and refusing to pay employees LarryLemke, Paul Young, Brian Schippers, Larry Dean,and Delbert Bressler for strike benefits they hadaccrued from about 28 July 1986 until each crossedthe picket line, in contravention of the strike am-nesty agreement contained in its collective-bargain-ing agreement with the Employer dated 12 Sep-tember 1986, the Respondent has engaged in unfairlabor1 practices affecting commerce within themeaning of Section 8(b)(1)(A) and Section 2(6) and(7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(b)(1)(A) of the Act, we shall order it tocease and desist and to take certain affirmativeaction necessary to effectuate the policies of theAct. We shall order that the Respondent makewhole employees Larry Lemke, Paul Young, BrianSchippers, Larry Dean, and Delbert Bressler bypaying them the strike benefits they had accrued,with interest to be computed in the manner pre-scribed in New Horizons for the Retarded, 2832 See Operating Engineers Local 39 (San Jose Hospital), 240 NLRB 1122(1979).NLRB 1173 (1987). Additionally, we shall orderthat the Respondent post an appropriate notice.3ORDERThe National Labor Relations Board orders thatthe Respondent, Local 893, International Brother-hood of Boilermakers, Iron Shipbuilders, Black-smiths, Forgers and Helpers, AFL-CIO-CLC,Spring Lake, Michigan, its officers, agents, andrepresentatives, shall1. Cease and desist from(a)Failing and refusing to pay employees forstrike benefits they had accrued in order to fme orpunish them for having crossed the picket line, incontravention of the strike amnesty provision con-tained in the Respondent's collective-bargainingagreement with the Employer dated 12 September1986.(b)In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole Larry Lemke, Paul Young,Brian Schippers, Larry Dean, and Delbert Bresslerby paying them the strike benefits which each hadaccrued from about 28 July 1986 until the dateeach of them crossed the picket line, with interest.(b)Post at its business office and meeting hallcopies of the attached notice marked "Appendix."4Copies of this notice, on forms provided by the Re-gional Director for Region 7, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places, including all places where no-tices to members are customarily posted. Reasona-ble steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c)Sign and return to the Regional Director suf-ficient copies of the notice for posting by StoneJohnston Corporation, if willing, at all placeswhere notices to employees are customarily posted.3 As noted above, Benkert in his 2 March 1987 letter to the regionalattorney asserted that Respondent Local 893 no longer existed We shallleave this matter to the compliance stage of this proceeding.The General Counsel has requested a visitatorial clause authorizing theBoard, for compliance purposes, to obtain discovery from the Respond-ent under the Federal Rules of Civil Procedure subject to the supervisionof the Umted States court of appeals enforcing this Order. Under the cir-cumstances of this case, we fmd it unnecessary to include such a clause.Accordingly, we deny the General Counsel's request.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." BOILERMAKERS LOCAL 893 (STONE JOHNSTON)387(d) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail and refuse to pay LarryLemke, Paul Young, Brian Schippers, Larry Dean,and Delbert Bressler the strike benefits which eachhad accrued from about 28 July 1986 until the dateeach of them crossed the picket line, in contraven-tion of our contractual promise not to penalize anyemployee for actions taken during the strike.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL make whole Larry Lemke, PaulYoung, Brian Schippers, Larry Dean, and DelbertBressler by paying to them strike benefits whicheach had accrued from about 28 July 1986 until thedate each of them crossed the picket line, with in-terest.LOCAL 893, INTERNATIONAL BROTH-ERHOOD OF BOILERMAKERS, IRONSHIPBUILDERS, BLACKSMITHS, FORG-ERS AINTD HELPERS, AFL-CIO-CLC